The opinion of the court was delivered by
Valentine, J.:
The plaintiff in his brief says: “The question which plaintiff in error seeks to raise in this case is, the constitutionality of chapter 34 of the Compiled Laws of 1879, (pp. 381-386,) on drainage, if this case is included in said chapter.”
The real question involved in this case is, however, much narrower than the one stated by the plaintiff in error. It is as follows: Is the said chapter so far constitutional that a county may become liable under it, through its county clerk, to pay its proportionate share of the cost of constructing a ditch, which ditch is constructed under and in accordance with said chapter, and drains and benefits a public county road?
To the extent that we have stated the question, we think the chap ter is constitutional; and whether it is unconstitutional or not in any other respect, we need not consider. Indeed, we do not think that it is necessary to discuss the question actually involved in the case in detail. We perceive no error in the rulings of the court below, and therefore its judgment will be affirmed.
All the Justices concurring.